THOMAS, Judge,
concurring specially.
Like Presiding Judge Thompson, I have concerns regarding the ability of an injured employee to obtain medical treatment while two employers litigate the issue whether the employee’s injury is a recurrence of or an aggravation of an earlier work-related injury. Thus, I agree with Presiding Judge Thompson, insofar *306as he expresses in his special writing in this case the need for a rule of law to govern an employee’s access to medical treatment in such situations.